DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 9/22/21, the following is a non-final first office action.  Claims 1-30 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-30 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-30, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of Mental Processes. The claimed invention is a method that allows for access and update of applicant information records, which are concepts performed in the human mind (including observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing and updating applicant information 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to applicant information records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, 18-25, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shetty et al (AU 2009277966 A1).
As per claim 1, Shetty et al disclose:
obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models, (Abstract, submitting a preliminary application for extracting extracting the available offers associated with the selected service by processing information provided in the preliminary form);  
generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models, (Abstract, submitting a dynamic application for said at least one available offer selected by the applicant); 
receiving a request for an evaluation response, (Abstract, authenticating information provided in the dynamic application instantly); 
requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information, (Description:  Accordingly the present invention relates to the process, wherein the dynamic application is customized to the applicant's profile which comprises personal details, professional details, and the documents required. 4 WO 2010/013257 PCT/IN2009/000437 Accordingly the present invention relates to the process, wherein the information submitted by the applicant, such as mobile phone number, email id, residence telephone number, work telephone number, residence address, duration of stay at the current address, employer name, period with current employer, salary amount, break-up of gross salary into its constituent parts, designation, periodicity of salary, number of bounced checks in bank account, payments towards existing loan obligations, bank account number, address, location of bank branch, average bank account balance, professional details, bank statement, PAN details etc. are authenticated instantly); and 
providing at least a portion of the dynamic applicant information to each of the plurality of providers for the purpose of generating the evaluation response, (Description, The system is able to connect to credit bureaus … collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) … The system collects this data and passes it through the rules engine in the system resulting in the decision to (a) let the application pass through to the next step in the application 
As per claim 2, Shetty et al disclose:
wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application, (Description:  The system is able to connect to credit bureaus (for example Credit Information Bureau (India) Limited), collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) and, in the case of a collateralized loan such as a home loan, information pertaining to the collateral offered).
As per claim 3, Shetty disclose:
wherein the plurality of providers includes one or more of: 
a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers, (Description:  The system is able to connect to credit bureaus (for example Credit Information Bureau (India) Limited), collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) and, in the case of a collateralized loan such as a home loan, information pertaining to the collateral offered).

wherein: the dynamic evaluation model includes a plurality of dynamically-defined information inquiries; and the dynamic applicant information includes responses to the plurality of dynamically-defined information inquiries, (Description: If the applicant wishes to proceed further, at least one offer from said extracted available offers is selected by the applicant and a dynamic application needs to be filled. The dynamic application includes fields such as personal details, residence address, professional details and the required document. The dynamic application also lists out the supporting documentation that the applicant needs to submit. )
	As per claim 5, Shetty disclose:
wherein each of the plurality of provider evaluation models includes a plurality of information inquiries, (Description:  When an application comes in from someone who works at one of employers listed in the database of the system, the system sends an email to a designated HR representative in that company who can verify the information submitted by the employee such as salary, employment tenure, designation etc.)
As per claim 8, Shetty et al discloses:
wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user, (DESCRIPTION: Once the application gets through the authentication process…the status of the application will be updated to the applicant…When the applicant submits the application, a code is instantly messaged to the cell phone number as provided in the application form. The applicant must key in the code on the system interface in order to validate the submitted cell phone number. Validation can also be done by replying to the message. The applicant may also call the number from which the message is sent and enter a code for validation…).
As per claim 9, Shetty et al discloses:

As per claim 10, Shetty et al discloses:
receiving the evaluation response from one or more of the plurality of providers, wherein the evaluation response is based, at least in part, upon the at least a portion of the dynamic applicant information, (Description, The system is able to connect to credit bureaus … collateral bureaus and other databases to collect information pertaining to the applicant (such as credit data which includes data on his obligations and his repayment history on other loans) … The system collects this data and passes it through the rules engine in the system resulting in the decision to (a) let the application pass through to the next step in the application process, (b) decline the application, or (c) hold the application in the current stage and request the applicant for more information… So the applicant is requested to provide the portion of their email address that precedes '@microsoft.com')… As the email usually has some portion of the employee's name in it, the system can even verify that the email id belongs to the applicant and not to a friend who works at that firm).
As per claim 11, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.
As per claims 12, 22, these claims recite limitations similar to those of claim 2, and is therefore rejected for similar reasons.

As per claims 14, 24 these claim recite limitations similar to those of claim 4, and is therefore rejected for similar reasons.
As per claims 15, 25, these claims recite limitations similar to those of claim 5, and is therefore rejected for similar reasons.
As per claims 18, 28, these claims recite limitations similar to those of claim 8, and is therefore rejected for similar reasons.
As per claims 19, 29, these claims recite limitations similar to those of claim 9, and is therefore rejected for similar reasons.
As per claims 20, 30, these claims recite limitations similar to those of claim 10, and is therefore rejected for similar reasons.
As per claim 21, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.
Claim(s) 6, 16, 26, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shetty et al (AU 2009277966 A1), and further in view of Ma  (CA 2366508 A1).
As per claim 6, Shetty et al does not disclose the following, however, Ma discloses:
wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models, (Ma  (CA 2366508 A1) DESCRIPTION OF A PREFERRED EMBODIMENT:  Thus, the contents of each form is determined on the basis of the information supplied in one or more earlier forms.  In this manner, the total number of forms or length of each form may be reduced or minimized, as subsequent forms can omit questions rendered redundant by earlier forms.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Ma in the systems of Shetty et al, since the claimed invention is merely a 
As per claims 16, 26, these claims recite limitations similar to those of claim 6, and is therefore rejected for similar reasons.

Claim(s) 7, 17, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shetty et al (AU 2009277966 A1), and further in view of Wang, (CA 2371397 A1).
As per claim 7, Shetty et al does not disclose the following, however, Wang discloses:
wherein generating a dynamic evaluation model includes: mapping one or more information inquiries within each of the plurality of provider evaluation models to one or more information inquiries within the dynamic evaluation model, (Wang, (CA 2371397 A1)Each instance of the runtime system contains its own object cache and its own transaction manager. It may be run on a client machine where it can provide local data access for non-web based applications. Several instances of the runtime can be grouped together in the middle tier. There they can be accessed by the web clients and by other runtime instances. Automatic load balancing ensures improved scalability. A separate runtime instance can be placed close to a legacy database and used to perform object-to-relational mapping)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Wang in the systems of Shetty et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 17, 27, these claims recite limitations similar to those of claim 7, and is therefore rejected for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 14, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628